Citation Nr: 0408989	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-07 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to August 
1958 and July 1, 1959 to July 24, 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The competent medical evidence of record clearly and 
unmistakably shows that defects of bony fusion at the L1, L4, 
and L5 levels on the right existed prior to the veteran's 
enlistment in his second period of service.

2.  The competent medical evidence of record shows that the 
diagnosed lumbar spinal defects resulted in a flare up of 
back pain in service, but any increase was clearly and 
unmistakably due to the natural progress of the disorder with 
no superimposed injury or disease or worsening of the 
underlying condition during service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

During the course of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In regard to VA's enhanced duty to notify, the Board notes 
that the RO provided the veteran with a copy of the December 
2001 rating decision, May 2002 Statement of the Case (SOC) 
and July 2003 Supplemental Statement of the Case (SSOC), 
which together provided the veteran with notice as to the 
evidence needed to substantiate his claim and the reasons the 
claim was denied.  In correspondence dated in March 2003, the 
RO advised the veteran of the VCAA and VA's duties under the 
VCAA.  The RO further advised the veteran of the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. 183, 187 
(2002).  Although the SOC did not provide the veteran with 
notice of the law and implementing regulations of the VCAA, 
the March 2003 letter advised the veteran of the content of 
the VCAA regulations.  

The requirements under the VCAA have been further met as 
follows.  During the travel board hearing held before the 
undersigned Veterans Law Judge in September 2003, the veteran 
was advised that the record would be held open for 60 days to 
allow the veteran to obtain additional private medical 
records pertinent to his claim.  Thereafter, the veteran 
submitted additional evidence and argument in September 2003, 
accompanied by a written waiver of initial RO consideration 
pursuant to 38 C.F.R. § 20.1304 (c) (2001).  Based on the 
foregoing, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Secretary of Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 
2004).  In Pelegrini, the Court held that under section 38 
U.S.C. 5103(a) (2003), before an initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim, a 
service-connection claimant must be given notice of (1) the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) the information and evidence that 
VA will seek to provide, and (3) the information and evidence 
that the claimant is expected to provide.  The AOJ must 
essentially request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  In the 
instant appeal, the RO complied with the enhanced duty to 
notify provisions under the VCAA after the initial 
unfavorable rating decision.  While the Court in Pelegrini 
did not address whether, and if so, how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  38 C.F.R. § 
20.1104 (2003).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  After this notice to the veteran was provided, the 
case was considered again by the RO in July 2003 and the SSOC 
was provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran. 

Lastly, in regard to VA's duty to assist, the Board notes 
that the RO obtained the veteran's service medical records 
and private medical records from Dr. L.B. and Medical Center 
Hospital.  Also, as previously discussed, the veteran was 
afforded a travel board hearing.  The veteran advised the 
Board that he was unable to retrieve private medical records 
from various physicians who had treated him for his back 
throughout the years due to either the physicians' deaths or 
the unavailability of the records.  The veteran has not made 
the RO or the Board aware of any other evidence the veteran 
wants VA to attempt to obtain on his behalf.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.


B.  Medical Evidence

According to several statements and testimony presented at 
the travel board hearing, the veteran experienced the onset 
of back pain during basic training in 1959.  The veteran also 
testified that he sustained a back strain in December 1957, 
for which he received workman's compensation.  He was treated 
for two to three weeks and he recovered completely from the 
1957 back injury.  He subsequently went back to work as a 
roofer.  In July 1958, he enlisted into the Marines.  He 
testified that he had no problems with his back during boot 
camp, but he was released from the Marines because it was 
discovered that he was underage.  He then worked in a grocery 
store.  When he became of age in July 1959, he entered the 
Navy.  After about the first ten days, he experienced the 
onset of back pain during basic training. He did not recall 
an actual specific injury.  He only remembered that he begun 
to experience pain during the performance of  training 
exercises and marching.  He was treated at the infirmary 
during which time he was advised that he had a back problem.  
He was offered the choice of back surgery or a release from 
service.  He chose the latter out of fear because he was 
informed that he had a 50/50 chance of not being able to walk 
again if he underwent the surgery.

After the veteran's discharge from service, he received 
treatment from chiropractors, M.S.K. and J.T.B., from 1959 to 
1972.  The veteran indicated that he would try to obtain the 
medical records of this treatment.  He also received 
treatment from Dr. D.E.C. in the 1960s.  The veteran 
indicated that he would try to obtain the medical records of 
this treatment.  He testified that from 1959 to 1990, he 
experienced intermittent episodes of back pain and he was 
sometimes bedridden.  The veteran's wife also testified that 
she observed the veteran suffer from back pain throughout the 
years.  The veteran worked in sales from 1959 to 1990.  In 
1990, he had a slip and fall on ice.  He testified that at 
that time, Dr. L.B. advised him that an x-ray revealed "an 
old injury, old, just reaggravated."  The veteran was then 
referred to Dr. W.McG. who advised him that he had a "disc 
protruding" at L-5.  Dr. W.McG. also advised him that he had 
an older injury at L3 and L4 "but [it was] nothing."  The 
veteran underwent back surgery on L5 and S1 and thereafter 
"[he] was able to walk again."  After the surgery, the 
veteran's back remained sore for a long time. The veteran 
testified that he currently continued to experience back 
trouble especially with weather changes.  He maintained that 
he was currently diagnosed with "spondylothesis" 
[spondylolisthesis].  He also reported that he was advised 
that he had global arthritis in his entire spine as well as 
all over his body. 

The service medical records show that no complaints of, 
findings of, or treatment for back problems were documented 
during the veteran's first period of service from July 1958 
to August 1958.  The service medical records show that no low 
back disorder was identified at the veteran's second service 
enlistment examination, conducted in June 1959.  A record 
dated July 7, 1959 noted that the veteran complained of right 
hip pocket tenderness and scoliosis of the lumbar spine.  A 
record dated July 10, 1959 noted that an x-ray of the lumbar 
spine was essentially negative.  A July 13, 1959 record noted 
that the veteran had back trouble.  The examination revealed 
diffuse tenderness over the sacrum and lumbosacral area.  

A July 14, 1959 consultation sheet indicated that the veteran 
complained of persistent low back pain.  The examiner 
reported that an x-ray of the lumbosacral area was negative.  
It was noted that the veteran was not responding to 
treatment.  It was further noted that the veteran first 
injured his back in December while "lifting;" he fell over 
and landed on his sacral area.  He filed a lawsuit in 
connection with the back injury.  The physical examination 
revealed tenderness over the sacrum and limitation of 
flexion.  The examiner referred the veteran to an orthopedic 
consultant with a provisional diagnosis of lumbosacral strain 
and rule out an underlying disease of the lumbosacral area 
and/or sacrum.  The July 15, 1959 consultation report noted 
that the veteran reported a history of low back pain that 
existed prior to enlistment.  The orthopedic consultant noted 
that the x-rays were of excellent quality and he interpreted 
defects of bony fusion at the L1, L4, and L5 levels on the 
right.  The orthopedic consultant noted that it was obvious 
that the veteran could not be productive in the Navy.  

A Report of Board of Medical Survey dated July 22, 1959 
summarized that the veteran was admitted to the sick list at 
the U.S. Naval Training Center on July 16, 1959 with the 
diagnosis of defect bone fusion.  The report noted that 
according to the veteran's own statement, accepted by the 
Medical Board, he first injured his back in December 1957 
while lifting a heavy object.  Now on prolonged marching and 
physical drills of recruiting, the pain had become worse.  
The report noted that x-rays of the lumbar spine taken on 
July 8, 1959 were reported as essentially negative. The 
report noted that on July 14, 1959, the veteran was examined 
by an orthopedic consultant who recommended his discharge 
from the Naval service because of the defect bone fusion, 
which existed prior to enlistment.  The report noted that the 
physical examination at the time of the survey revealed that 
the veteran was unable to fully flex.  There was loss of 
normal rhythm when he assumed the erect position.  He was 
tender to first percussion over the lower back.  The veteran 
was changed from a physical profile of "1" to a "4" for 
his upper and lower extremities.  See McIntosh v. Brown, 4 
Vet. App. 553, 555 (1993) (providing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service).  The report noted that it was the judgment 
and opinion of the Medical Board that the veteran was unfit 
for further Naval service by reason of physical disability, 
and that the physical disability was neither incurred in, nor 
aggravated by, a period of active military service.  It was 
noted that the veteran was informed of the contents of the 
report and he did not desire to submit a statement in 
rebuttal. 

In a letter from chiropractor, D.D., of West Odessa 
Chiropractic, he certified that he had treated the veteran 
for a "back ," "neck," and "lower back" condition since 
1986.  

Statements from the veteran's wife, daughter, and sister, 
dated in December 2000, February 2002, June 2003, and 
September 2003, essentially note that the veteran 
had no back problems when he entered the Navy.  They 
maintained that when the veteran returned home, he had 
trouble with his lower back and had had problems with his 
back every since his discharge in 1959.    

The veteran submitted a list of physicians who had treated 
him throughout the years.  From 1959 to 1972, he was treated 
by chiropractor M.S.K.  In the 1960s, he was treated by Dr. 
D.E.C.  From 1970 to "?," he was treated by Dr. J.T.B.; he 
last saw him in approximately 1986.  From the 1970s to the 
2000s, he was treated by Dr. L.B.  From 1990 to 1991, he was 
treated by Dr. D.P.  In 1990, he was treated by chiropractor 
B.H.  From 1990 to the 2000s, he was treated by Dr. D.D.  

Private medical records from Dr. L.B. dated from August 1997 
to December 2000 include an accident report that noted that 
the veteran slipped and fell on wet steps.  It was noted that 
he fell and hit his knee and back.  The rest of the report is 
illegible.  Dr. L.B.'s records are replete with complaints of 
and treatment for low back, neck, and right knee pain in 
connection with trauma he sustained in 1990 and 1997.  
Examinations of the low back, middle back, neck, and right 
knee revealed tenderness.  Dr. L.B.'s records note diagnoses 
of osteoarthritis of the lumbar spine as well as 
osteoarthritis of the cervical spine, dorsal spine, and right 
knee.  Dr. L.B. noted that the osteoarthritis was secondary 
to injury.  More specifically, an August 20, 1997 record 
noted that on August 18, 1997, the veteran walked across a 
yard and his right knee locked up.  It was noted that the 
veteran previously hurt his back, neck, and knee in 1990, and 
that the pain had recurred.  Dr. L.B. noted a diagnosis of 
muscle strain of the right knee.  A February 1998 record 
noted that the veteran complained of back and neck pain.  It 
was noted that the veteran tripped and fell a few days ago.  
By July 1999, the veteran only complained of occasional back 
pain; he mostly complained of right knee pain.  

Private medical records from Medical Center Hospital dated 
from March 1998 to July 2000 do not note any treatment for a 
low back disorder. 

In a September 2003 statement, the veteran indicated that Dr. 
M.S.K. and his wife were deceased so he was unable to get 
medical records that showed that he received treatment for 
his back from 1960 to 1985.  The veteran was similarly unable 
to retrieve medical records from Dr. J.T.B., who treated the 
veteran in the 1970s and 1980s.  


C.  Pertinent Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (a) (2003).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id.  

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A.          § 1111 (West 2002); 
VAOPGCPREC 3-03.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R.      § 3.306(a) 
(2003).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2003).  See 
Falzone v. Brown,                8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.   See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R.           § 3.303(c) 
(2003).   A defect is a structural or inherent abnormality or 
condition which is more or less stationary in nature.  
VAOPGCPREC 82-90.  A disease may be defined as any deviation 
from or interruption of the normal structure or function of 
any part, organ, or system of the body that is manifested by 
a characteristic set of symptoms and signs and whose 
etiology, pathology, and prognosis may be known or unknown.  
Id.  Service connection may be granted for diseases of 
congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service. Id.
D.  Legal Analysis

The Board has thoroughly reviewed the record and has 
determined that service connection is not warranted for a low 
back disorder.  
  
The Board notes that a military orthopedic consultant and the 
Medical Survey Board determined that the veteran had 
"defects" of bony fusion at the L1, L4, and L5 levels on 
the right that preexisted service.  The veteran's entrance 
physical for his second period of service identified no 
abnormalities concerning his back.  The veteran is entitled 
to a presumption of soundness at the time of entry into 
service with regard to his lumbar spine because no 
abnormalities of the back were detected on his entrance 
physical.  This presumption, however, may be rebutted by 
clear and unmistakable evidence that demonstrates that the 
defects of bony fusion existed prior to service and were not 
aggravated by such service.  

The Board notes that the low spine "defects," by 
definition, preexisted any subsequent injuries and re-
injuries the veteran sustained to his lower back during and 
after service.  As noted above, a defect is a structural or 
inherent abnormality or condition which is more or less 
stationary in nature.  VAOPGCPREC 82-90.  It is for that 
reason that congenital or developmental defects are not 
diseases or injuries within the meaning of applicable law and 
regulations for VA compensation purposes.  38 C.F.R. § 
3.303(c) (2003).  The medical opinions of the military 
orthopedic consultant and the Medical Survey Board do not 
support the veteran's position that the lumbar spinal defects 
developed in service over the course of seven days and were 
traumatic in nature.  While the veteran is competent to 
testify as to any symptomatology experienced or observed at 
any time, it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The lay opinion 
of the veteran cannot be accepted as competent evidence to 
the extent that it purports to establish such medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, the medical opinions of the military 
orthopedic consultant and the Medical Survey Board are 
entitled to great deference in the absence of competent 
medical evidence to the contrary.  As such, the evidence 
clearly and unmistakably shows that the lumbar spinal defects 
preexisted service.

Having determined that the evidence demonstrates that the 
veteran did have a congenital or developmental defect that 
preexisted his military service, the question is whether the 
evidence shows that the veteran sustained a superimposed 
injury in service that resulted in a current low back 
disorder for which service connection could be established, 
since developmental or congenital defects may not be service 
connected.  The Board finds that no such injury is shown by 
the evidence of record.  

The medical evidence shows that the preexisting condition was 
exacerbated during service.  The service medical records show 
that the veteran's complaints of right hip pocket tenderness 
and persistent low back pain as well as objectively 
demonstrated diffuse tenderness over the lumbosacral and 
sacrum area, were medically associated with the lumbar spinal 
defects at the L1, L4, and L5 levels on the right.  Thus, an 
increase in disability during service is shown by the medical 
evidence, which entitles the veteran to the presumption of 
aggravation of the preexisting low back disorder, provided 
that a superimposed injury is shown. 

The available medical evidence of record, however, shows that 
the underlying condition of lumbar spinal defects, as 
contrasted to the symptoms of pain and tenderness, did not 
worsen due to service.  According to the service medical 
records, the veteran reported a preexisting history of low 
back pain attributable to a back injury he sustained in 
December 1957.  The veteran also reported that with prolonged 
marching and physical drills the pain had worsened.  To the 
extent that the veteran's back pain during his second period 
of service was the result of the December 1957 back injury 
and/or attributable to the lumbar spinal defects, the fact 
remains that the veteran reported a preexisting history of 
back problems.  The Board finds that statements the veteran 
made contemporaneous to medical treatment in service 
concerning the etiology of his back pain are more probative 
than statements concerning the etiology of his back pain made 
decades later.  Currently, the veteran and his supporters 
emphatically maintain that the veteran fully recovered from 
the December 1957 back injury with no residual pain and that 
he entered his second period of service symptom free.  As 
previously stated, it is not the happenstance of whether the 
veteran was symptom free when he enlisted.  Green v. 
Derwinski, 1 Vet. App. at 323.  Rather, the base line against 
which the Board is to measure any worsening of a disability 
is the veteran's disability as shown in all of his medical 
records.  Id.  

There is no medical basis to otherwise conclude that with 
discontinuance of the physical requirements of military 
service, any increase in pain the veteran felt resolved and 
the usual episodes of back pain the veteran felt prior to 
service resumed.  The Board derives this conclusion based on 
undisputed statements from the veteran that after service, he 
experienced intermittent episodes of back pain and underwent 
periodic chiropractic treatment, but no surgical intervention 
was necessary until he had a slip and fall in 1990, 32 years 
after the veteran's discharge from service.  Chiropractor, 
D.D., certified that he had treated the veteran's lower back 
since 1986, but he provided no details as to the condition of 
the veteran's back.  The increase in severity of the 
veteran's underlying condition of lumbar spinal defects, 
which necessitated surgery on L5, is too remote from the in-
service low back episode.  The disability picture is further 
complicated by the 1990 injury.  Dr. L.B.'s records show that 
the veteran's current back pain is associated with injuries 
he sustained in 1990 and 1997.  Thus, the medical evidence 
shows that the veteran suffered a flare-up of back pain 
during service that is not sufficient to be considered 
'aggravation in service' in the absence of evidence of 
worsening of the underlying condition during service.  Hunt, 
1 Vet. App. at 297.  

The veteran's testimony that Drs. L.B. and W.McG. advised him 
that he had "an old injury" that was "reaggravated" at L3 
and L4 does not detail which injury the physicians are 
referring to and does little to establish that the 
preexisting lumbar spinal defects at L1, L4, and L5 were 
aggravated by service.  After all, according to the veteran's 
testimony, the physicians noted the "old injury" at L3 and 
L4 but then operated on another area of his lumbar spine, L5 
and S1.  In this regard, it is notable that the veteran 
testified that he was currently diagnosed with 
"spondylothesis" [spondylolisthesis].  Spondylolisthesis is 
forward displacement of one vertebra over another, usually of 
the fifth lumbar over the body of the sacrum, or of the 
fourth lumbar over the fifth, usually due to a developmental 
defect in the pars interarticularis, producing pain by 
compression of nerve roots.  Smith (Brady) v. Derwinski, 1 
Vet. App. 235, 236 (1991); Newman v. Brown, 5 Vet. App. 99, 
101 (1993) (emphasis added).  It follows that 
spondylolisthesis is a developmental defect and therefore, 
generally may not form the basis for compensation under the 
law.  38 C.F.R. § 3.303(c) (2003).  

As previously noted, the severity of the veteran's low back 
disorder did not necessitate surgery until he suffered a slip 
and fall in 1990, 32 years after the veteran's discharge from 
service.  Dr. L.B.'s records show that the 1990 injury was an 
intervening injury of such severity so as to disassociate the 
veteran's current complaints of back pain from the back 
symptomatology shown in service.  Support for this conclusion 
lies in the fact that Dr. L.B.'s records are replete with the 
veteran's complaints of back pain associated with the 1990 
and 1997 injuries, which incidentally also included injuries 
to the veteran's neck, middle back, and right knee.  Most 
significantly, the veteran is currently diagnosed with 
osteoarthritis of the lumbar spine, which Dr. L.B. attributed 
to the 1990 and 1997 injuries.  Thus, on the basis of all the 
evidence of record, the Board finds that the evidence clearly 
and unmistakably shows that the preexisting lumbar spinal 
defects were not aggravated by service.  Rather, the medical 
evidence shows that the increase in disability shown during 
service represented the natural progress of the disorder.  No 
superimposed injury is shown by the available medical 
evidence of record. The weight of the evidence is against the 
veteran's claim.  Accordingly, service connection for a low 
back disorder is not warranted on the basis of the current 
evidence of record.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



